Citation Nr: 9931905	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee sprain.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to April 
1988.  In July 1989, he claimed service connection for left 
knee and left ankle sprains.  A November 1991 rating decision 
granted service connection for residuals of left knee and 
left ankle sprains, and assigned a noncompensable evaluation 
to each disability.  In September 1992, the veteran sought 
increased evaluations.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a March 1995 rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) 
which denied the claim.

The veteran testified at a February 1998 Central Office 
hearing convened by the undersigned, the Member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.

When this matter was before the Board for decision in May 
1998, it was remanded for further development of the 
evidence.  In a June 1999 rating decision, the RO increased 
the evaluation for the left knee disorder to 10 percent.  One 
of the issues, when the case was last before the Board, was 
entitlement to a 10 percent evaluation for the combination of 
noncompensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324.  However, since a compensable evaluation 
has been assigned for residuals of a left knee sprain, that 
issue is now moot and no longer before the Board.

FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.
2.  The residuals of the veteran's left knee sprain are 
manifested by complaints of pain.  Clinical findings show 
mild degenerative joint disease and a medial meniscus tear.

3.  The residuals of the veteran's left ankle sprain are 
manifested by complaints of pain.  Clinical findings show no 
abnormality.


CONCLUSIONS OF LAW


1.  The residuals of the veteran's left knee sprain are not 
more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, to include §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, and Diagnostic Code (DC) 5003, 5010, 5257, 5258, 
5260, and 5261 (1999).

2.  An increased (compensable) rating for residuals of the 
veteran's left ankle sprain is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to include 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a,and DC 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one from 
November 1986 where he complained of pain after twisting his 
left ankle.  There was tenderness and swelling about the 
lateral malleolus, X-rays showed soft tissue swelling without 
underlying bony abnormality, and the assessment was left 
ankle sprain.  A record dated nine days later noted mild 
tenderness of the left lateral malleolus, and the assessment 
was resolving sprain.  A record dated a week after that noted 
that the ankle was not tender, and that the active range of 
motion was within normal limits; the assessment was of a 
resolving sprain.
On a service medical record dated in December 1986, the 
veteran reported that he had injured his left knee and ankle 
when he slipped on the ice during a road march the day 
before.  On examination of the left knee, there was no 
effusion, instability, or palpable tenderness.  On 
examination of the left ankle, there was no effusion but 
there was pain on inversion.  The assessment was left knee 
and ankle sprains.

On a service medical record dated in July 1987, the veteran 
reported that his left knee had given way during a road march 
ten days earlier and had been painful since.  The examiner 
noted that the Drawer sign was negative and that there was no 
effusion, inflammation, or limitation of motion, but the 
collateral ligament was tender.  The impression was left knee 
sprain.  On a September 1987 record, the veteran gave a 
history of injuring his left knee on ice a year earlier, and 
complained of current left knee pain increasing with 
activity.  The knee was stable, but there was mild 
crepitance, and the assessment was chondromalacia.

At a January 1988 separation examination, the veteran 
reported that he was in good health except for pain in the 
knees and left ankle.  The lower extremities were noted to be 
normal upon clinical evaluation.

On a November 1989 VA outpatient treatment record, the 
veteran gave a one-month history of pain, but no other 
symptoms, in both knees.  There was no limitation of motion 
and no edema, but there was mild tenderness to palpation.  X-
rays showed slight sclerosis of the medial tibial plateau but 
no destructive bone or joint lesions, and the study was 
otherwise unremarkable.  The assessment was "rule out" 
collagen vascular disease.

At an October 1991 VA examination, the veteran denied that 
his left knee or ankle swelled, but said they were 
uncomfortable much of the time.  He described pain in the 
popliteal space on full flexion.  Examination of the knees 
was unremarkable, but X-rays showed minimal spur formation at 
the tendon insertion point on the superior left patella, with 
slight narrowing of the medial compartment of the joint.  
Clinical and X-ray examination of ankles was unremarkable.  
Diagnoses included mild synovitis of the left knee and mild 
strain of the left ankle.
At a January 1995 VA examination, the veteran related that he 
had sprained his left knee and ankle in service and that they 
had bothered him since then, particularly during cold, wet 
weather.  He denied that he missed work due to ankle or knee 
disorders.  On examination of the left knee, all ligaments 
were intact, there was full range of motion, and X-rays were 
read as normal with no change from the previous study, but 
there was some tenderness under the patella on full 
extension.  On examination of the left ankle, all ligaments 
were intact, there was 10 degrees of dorsiflexion and  45 
degrees of plantar flexion, X-rays were read as normal with 
no change from the previous study, and there was no 
tenderness.  Diagnoses included left knee pain with 
degenerative joint disease and left ankle sprains, by 
history.

On a February 1998 VA outpatient treatment record, the 
veteran reported that, when he had turned to answer a 
telephone at work two days earlier, his left knee had given 
way and he had fallen on the flexed left knee.  There was 
mild parapatellar swelling; the quadriceps and patella 
tendons were intact.  There was no obvious instability.  The 
veteran complained of pain anteriorly, and would not flex the 
knee.  X-rays showed fractures of small spurs on the 
anterior/inferior aspect of the patella.  A treatment record 
dated one week later showed that tenderness was much improved 
and swelling was decreased.  Range of motion, on that 
subsequent record, was 0 to 60 degrees, limited by pain.

At the February 1998 hearing before the Board, the veteran 
testified that his service-connected disabilities caused more 
pain currently that they did when he left service, but had 
not caused him to lose time from work, and that the left knee 
was more of a problem than the left ankle.  His work, in 
asbestos abatement, required standing and walking.  The left 
ankle would become painful with prolonged standing or 
walking, and the left knee would become painful, but did not 
swell, with prolonged standing, walking, or sitting.  All of 
his postservice treatment had been at the VA medical center, 
where medication, but not physical therapy, had been 
prescribed.  He stated that, earlier that month, the left 
knee had "locked," causing him to fall on it, and that that 
had happened once before, in 1993.

On a March 1998 VA outpatient treatment record for follow-up 
of the February knee injury, the veteran complained of pain 
and weakness of the left knee.  He gave a history of a severe 
twisting injury in 1988, followed by conservative treatment 
with no consideration of surgery.  He indicated hat, since 
then, the knee had occasionally caught or given way.  There 
was tenderness along the anterior medial and lateral joint 
lines, but February 1998 X-rays showed no significant 
degenerative joint disease and no foreign bodies, and were 
described as essentially normal.  The impression was "rule 
out" medial or lateral meniscus tear.

On an April 1998 VA outpatient treatment record, the veteran 
complained of pain in the anterior portion of the left knee.  
Magnetic resonance imaging was reported as consistent with a 
tear in the posterior medial meniscus.

At a May 1999 VA examination, the examiner summarized the 
foregoing history, treatment records, and examination 
reports.  With regard to the left knee, the veteran said that 
it ached, felt stiff and unstable, and became painful with 
activity.  He had been advised of the torn meniscus but had 
declined surgery.  He used a cane and walked with a slight 
limp that favored the left knee.  Upon clinical evaluation, 
there was no swelling, but there was some tenderness near the 
inferior patella.  The range of motion was 0 to 130 degrees, 
with pain at the extremes and some faint crepitance 
throughout.  There was some discomfort on stretching the 
medial ligaments, but he could squat and rise under his own 
power.  The knee was stable, anteriorly and posteriorly, to 
varus and valgus stress.  X-rays showed mild degenerative 
joint disease, more evident in the medial compartment and the 
patellofemoral joint.  The diagnosis was chondromalacia of 
the patella, degenerative joint disease, and history of 
sprain and meniscal tear with residual pain on motion.

With regard to the left ankle, the veteran did not report 
repeated sprains or other injuries, but said he sometimes 
felt that it would evert on uneven ground.  He said that the 
ankle was not symptomatic, that it popped at times but was 
not painful, that it did not swell, and that he had no 
difficulty standing on it or using it.  On examination, the 
ankles were symmetric.  The left ankle was not swollen or 
tender, and strength against resistance was excellent.  
Dorsiflexion was to 20 degrees, plantar flexion to 30, 
inversion to 10 degrees, and eversion to 15; range of motion 
was smooth and without pain.  The diagnosis was a normal 
examination with a history of left ankle sprain, recovered.

A June 1999 rating decision assigned a 10 percent evaluation 
for the left knee disorder, including history of sprain, 
chondromalacia, degenerative joint disease, and meniscal 
tear, pursuant to DC 5257-5010.

In a July 1999 statement, the veteran said he had no other 
evidence or argument to submit, and asked that his case be 
returned to the Board.

Analysis

The veteran claims that his service-connected left knee and 
left ankle disorders are more disabling than indicated by the 
evaluations assigned.  Such a claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Johnston v. Brown, 
10 Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria that are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, entitlement to 
compensation has already been established and only the 
evaluation is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal strength, speed, coordination, endurance, and 
range of motion of joints.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Functional loss, weakness, and pain on motion are 
all symptoms that must be considered.  38 C.F.R. § 4.40.  As 
regards the joints, the factors of disability reside in 
reduction of their normal excursion of movement in different 
planes.  In rating disability of the joints, consideration 
must be given to demonstrated limitation of motion, pain on 
motion, excess fatigability, weakened motion, lack of 
coordination, swelling, deformity, atrophy from disuse, and 
also to increased disability during flare-ups.  DeLuca, 
supra; 38 C.F.R. § 4.45.

In this case, service connection is in effect for a left knee 
disorder and a 10 percent evaluation has been assigned.  The 
potentially applicable diagnostic codes are 5010 (traumatic 
arthritis), 5257 (other impairment of the knee), 5258 
(dislocated cartilage of the knee), 5260 (limitation of 
flexion of the leg), and 5261 (limitation of extension of the 
leg).

The rating criteria for DC 5257 are recurrent subluxation or 
lateral instability, and a 30 percent evaluation is assigned 
when the disorder is severe, 20 percent when it is moderate, 
and 10 percent when it is slight.  In the present case, 
records from September 1987 showed the knee to be stable, a 
January 1995 VA examination showed all ligaments to be 
intact, and the knee was stable to varus and valgus stress at 
a May 1999 VA examination.  Thus, there is no evidence of 
recurrent subluxation or lateral instability, and an 
evaluation greater than 10 percent is not warranted pursuant 
to DC 5257.

Under the provisions of DC 5258, a 20 percent evaluation is 
warranted for pain, effusion into the joint, and frequent 
episodes of locking due to dislocated semilunar cartilage.  
Here, at the February 1998 hearing, the veteran testified 
that his left knee had "locked" earlier that month, causing 
him to fall, and had locked once before, in 1993.  Actually, 
from the description he gave examiners at the time of the 
February 1998 injury, it sounded more like the knee "gave 
way."  In any event, there is no evidence of frequent 
locking before or after the February 1998 injury, and an 
evaluation pursuant to DC 5258 is not warranted.

X-rays from the May 1999 VA examination demonstrated that the 
veteran has mild degenerative joint disease of the left knee.  
The diagnostic code for traumatic arthritis is DC 5010, which 
refers adjudicators to DC 5003 (degenerative arthritis), 
which, in turn, refers to diagnostic codes based upon 
limitation of motion of the affected joint.

Normal flexion of the leg is to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The rating criteria for DC 5260 
(limitation of flexion of the leg) begin with a 
noncompensable evaluation when flexion is limited to 60 
degrees.  At the May 1999 examination, the veteran could flex 
his left knee to 130 degrees, so a compensable evaluation is 
not warranted pursuant to DC 5260.

Normal extension of the leg is to 0 degrees, i.e., straight.  
38 C.F.R. § 4.71, Plate II.  The rating criteria for DC 5261 
(limitation of extension of the leg) begin with a 
noncompensable evaluation when extension is limited to 5 
degrees.  At the May 1999 examination, the veteran could 
extend his left knee all the way to 0 degrees, so a 
compensable evaluation is not warranted pursuant to DC 5261.

Returning to DC 5003 (degenerative arthritis), a 10 percent 
evaluation is warranted pursuant to this diagnostic code for 
each major joint or group of minor joints that demonstrates 
limitation of motion, if the limitation of motion 
demonstrated is noncompensable under the appropriate 
diagnostic codes.  The knee is a major joint.  38 C.F.R. 
§ 4.45(f).  At the May 1999 examination, flexion of the left 
knee was limited by 10 degrees.  Thus, although that 
limitation of motion is so slight that another examination 
the same day might show no limitation of motion, a 10 percent 
evaluation is warranted for degenerative arthritis of the 
left knee, pursuant to DC 5003.

We have considered the application of the DeLuca precedent 
and 38 C.F.R. §§ 4.40 and 4.45.  The veteran has not 
reported, either at the February 1998 hearing or at any VA 
examination, excess fatigability, weakened motion, lack of 
coordination, swelling, deformity, or atrophy from disuse.  
There is evidence of limitation of motion, but the minimal 
limitation of motion demonstrated here is not compensable.  
The veteran has reported that his left knee disability is 
manifested by pain exacerbated by prolonged standing, 
walking, or sitting, and by cold, wet weather.  However, even 
if flexion of the leg was limited to 45 degrees by 
exacerbations or excess fatigability, weakened motion, or 
lack of coordination, an evaluation greater than 10 percent 
would not be warranted.  Thus, the Board is of the view that 
the veteran is adequately compensated by the 10 percent 
evaluation currently assigned.

In a September 1999 statement, his representative asserted 
that the veteran demonstrates both limitation of motion and 
arthritis of the left knee, such that two ratings should be 
assigned in accord with an August 1998 precedent opinion by 
the VA General Counsel.  The opinion cited by the veteran's 
representative, VAOPGCPREC 9-98, addressed several issues 
but, with regard to multiple ratings for the same disability, 
it merely reiterated what was said in an earlier General 
Counsel opinion.  VAOPGCPREC 23-97 (Jul. 1, 1997) held that, 
if a claimant is properly evaluated under the provisions of 
DC 5257, based upon instability of the knee joint, and also 
has arthritis manifested by limitation of motion of the knee 
joint, one rating may be assigned for instability and another 
for limitation of motion.  However, in this case, there is no 
evidence of instability of the veteran's left knee, so, as 
explained above, an evaluation pursuant to DC 5257 is not 
warranted.  One rating for limitation of motion and another 
for arthritis, as urged by the veteran's representative, 
would not be proper because the former is the manifestation 
of the latter and two such ratings would violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14.

Turning now to the left ankle disorder, a noncompensable 
evaluation has been assigned pursuant to DC 5271.  There is 
no evidence of prior surgery on the left ankle, or prior 
fracture of any of the bones of the joint, or ankylosis of 
the joint, or arthritis within it, so the applicable 
diagnostic code is 5271 (limitation of motion of the ankle).  
Under the provisions of that diagnostic code, a 20 percent 
evaluation is assigned when limitation of motion is marked, 
and a 10 percent evaluation is assigned when it is slight.  
At the May 1999 examination, the veteran said that the left 
ankle occasionally popped but was not painful, did not swell, 
was not otherwise symptomatic, and that he had no difficulty 
standing on it or using it.  The examiner reported that the 
examination was normal and that the veteran had a history of 
a sprained ankle but had recovered.  Where the rating 
schedule does not provide a zero percent evaluation for a 
specific diagnostic code, a noncompensable evaluation is 
assigned when the criteria for a compensable evaluation are 
not met.  38 C.F.R. § 4.31.  Here, the evidence does not 
support a compensable evaluation, and such an evaluation 
cannot be assigned.

In sum, there is evidence of minimal limitation of motion of 
the left knee, and one or two episodes of locking, so an 
evaluation greater than 10 percent for that joint is not 
warranted.  There is no evidence of a current left ankle 
disability, so a compensable evaluation is not warranted.


ORDER

Entitlement to an increased rating for residuals of a left 
knee sprain, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased (compensable) rating for 
residuals of a left ankle sprain is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

